DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim heading in line 1 should read (Currently Amended) instead of (Previously Presented) since the claim has been amended.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TERAKADO (US 20060012288).
Regarding claim 1, TERAKADO discloses a display device, comprising: 
a base layer including a thin film transistor (substrate AMP can include TFTs, see fig 3, para 33);
a pixel definition layer (the bank layer BNK, see fig 3, para 34) disposed on the base layer and including an opening (openings in BNK which expose cathodes CD, see fig 3); 
first (OLED in left opening, see fig 3, para 47), second (OLED in right opening in BNK, see fig 3, para 47), and third (the third OLED in an opening in BNK which is not shown in fig 3 since although 2 
an encapsulation member (member comprising PAS1, PAS2 and CCF, see fig 3) comprising:
a first inorganic layer (PAS 1 can be SiN, see fig 3, para 51) covering the first, second, and third organic light emitting elements;
a second inorganic layer (PAS2 can be SiN, see fig 3, para 51) disposed on the first insulating layer; 
a first color conversion pattern (left CCF which can be red, see fig 3, para 48-52) disposed between the first insulating layer and the second inorganic layer and overlapping the first organic light emitting element;
a second color conversion (right CCF which can be green, see fig 3, para 48 and 52) pattern spaced apart from the first color conversion pattern, disposed between the first insulating layer and the second inorganic layer, and overlapping the second organic light emitting element; and
a light transmitting pattern  (third CCF not picutred which can be blue, see fig 3, para 48 and 52) spaced apart from the first and second color conversion patterns, disposed between the first and second inorganic layers, and overlapping the third organic light emitting element; 
a color filter member (the filters FIL, see fig 3, para 38) disposed on the encapsulation member, the color filter member comprising a first color pattern (left FIL, see fig 3, para 52), a second color pattern (right FIL, see fig 3, para 52), and a third color filter pattern (3rd FIL which is not pictured, see fig 3, para 52) configured to transmit light having different colors from each other and overlapping the first 
wherein each of the first color conversion pattern, the second color conversion pattern, and the liqht transmittinq pattern has a first surface (lower surfaces of CCF, see fig 3, para 48) that respectively faces the first, second, and third organic light emitting elements, and a second surface (upper surfaces of CCF, see fig 3, para 48) opposite to the first surface, and
wherein the first inorganic layer and the second inorganic layer directly contact the first color conversion pattern, the second color conversion pattern, and the light transmitting pattern (PAS1 and PAS2 directly contact all CCFs, see fig 3), and the second inorganic layer covers the second surface of the first color conversion pattern, the second color conversion pattern, and the light transmitting pattern (PAS2 covers upper surfaces of CCF, see fig 3) to encapsulate the first color conversion pattern, the second color conversion pattern, and the light transmitting pattern, respectively.
Regarding claim 2, TERAKADO discloses the display device of claim 1, wherein the first inorganic layer and the second inorganic layer contact each other in a gap region formed between the first and second color conversion patterns (PAS1 and PAS2 are in direct contact with each other, see fig 3).
Regarding claim 8, TERAKADO discloses the display device of claim 1, wherein:
each of the light transmitting pattern and the third color filter pattern is configured to emit blue light (CCF and FIL can both be blue colored over one of the LEDs, see fig 3, para 52 and 48).
Regarding claim 9, TERAKADO discloses a display device, comprising: 
a base layer including a thin film transistor (the substrate AMP can include TFTs, see fig 3, para 33);
a pixel definition layer (the bank layer BNK, see fig 3, para 34) disposed on the base layer and including an opening (openings in BNK which expose cathodes CD, see fig 3); 

an encapsulation member (member comprising PAS1, PAS2 and CCF, see fig 3, para 48) comprising:
a first inorganic layer (PAS 1 can be SiN, see fig 3, para 51) covering the first and second organic light emitting elements;
a second inorganic layer (PAS2 can be SiN, see fig 3, para 51) disposed on the first insulating layer; 
a first color conversion pattern (left CCF which can be red, see fig 3, para 48) disposed between the first insulating layer and the second inorganic layer and overlapping the first organic light emitting element (left CCF overlaps with the left bank opening, see fig 3); and
a second color conversion pattern (right CCF which can be green, see fig 3, para 48) spaced apart from the first color conversion pattern, disposed between the first insulating layer and the second inorganic layer, and overlapping the second organic light emitting element (the right CCF overpals with the right opening in BNK, see fig 3); and
a color filter member (the filters FIL, see fig 3, para 38) disposed on the encapsulation member, the color filter member comprising first (left FIL, see fig 3, para 38) and second (right FIL, see fig 3, para 38) color filter patterns having different colors (the different filters are R, G and B, see para 38) from each other and overlapping the first and second color conversion patterns, respectively,
wherein: 

the first insulating layer and the second inorganic layer directly contact each other in a gap region between the first and second color conversion patterns (PAS1 and PAS directly contact, see fig 3).
Regarding claim 10, TERAKADO discloses the display device of claim 9, wherein:
a color of light emitted from the first color conversion pattern is the same as a color of the first color filter pattern (CCF and FIL can be red colored over an opening, see fig 3, para 48-52); and
a color of light emitted from the second color conversion pattern is the same as a color of the second color filter pattern (CCF and FIL can be green colored over an opening, see fig 3, para 48-52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over TERAKADO (US 20060012288) in view of FUJITA (US 20140312339).
Regarding claim 3, TERAKADO discloses the display device of claim 2.
TERAKADO fails to explicitly disclose a device, further comprising a light-blocking pattern disposed in the gap region.
FUJITA discloses a device, further comprising a light-blocking pattern (fig 3, 29, para 63) disposed in the gap region.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the light-blocking layer of FUJITA in order to provide an organic electroluminescent display device which is capable of achieving full-color display and higher definition at low cost and which has a wide color reproduction range and excellent viewing angle characteristics (see FUJITA para 11).
Regarding claim 4, TERAKADO discloses the display device of claim 3.
TERAKADO fails to explicitly disclose a device, wherein the light-blocking pattern is disposed on the second inorganic layer and is covered by the color filter member.
FUJITA discloses a device, wherein the light-blocking pattern is disposed on the second inorganic layer (29 is disposed directly on 51, see fig 3) and is covered by the color filter member (a side surface of 29 is covered by 28, see fig 3).
TERAKADO and FUJITA are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TERAKADO with the light-blocking layer of FUJITA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the light-blocking layer of FUJITA in order to provide an organic electroluminescent display device which is capable of achieving full-color display and higher definition at low cost and which has a wide color reproduction range and excellent viewing angle characteristics (see FUJITA para 11).
claim 5, TERAKADO discloses the display device of claim 3.
TERAKADO fails to explicitly disclose a device, wherein the light-blocking pattern is covered with the first inorganic layer.
FUJITA discloses a device, wherein the light-blocking pattern is covered with the first inorganic layer (a bottom surface of 29 is at least indirectly covered by 24, see fig 3).
TERAKADO and FUJITA are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TERAKADO with the light-blocking layer of FUJITA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the light-blocking layer of FUJITA in order to provide an organic electroluminescent display device which is capable of achieving full-color display and higher definition at low cost and which has a wide color reproduction range and excellent viewing angle characteristics (see FUJITA para 11).
Regarding claim 6, TERAKADO discloses the display device of claim 3.
TERAKADO fails to explicitly disclose a device, wherein the light-blocking pattern overlaps both of the first and second color filter patterns in a direction normal to a longitudinal direction of the base layer.
FUJITA discloses a device, wherein the light-blocking pattern overlaps both of the first and second color filter patterns in a direction normal to a longitudinal direction of the base layer (at least edge portions of 29 overlap along a vertical axis with 28 and 18, see fig 3).
TERAKADO and FUJITA are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the light-blocking layer of FUJITA in order to provide an organic electroluminescent display device which is capable of achieving full-color display and higher definition at low cost and which has a wide color reproduction range and excellent viewing angle characteristics (see FUJITA para 11).
Regarding claim 11, TERAKADO discloses the display device of claim 9.
TERAKADO fails to explicitly disclose a device, further comprising a light-blocking pattern disposed in the gap region.
FUJITA discloses a device, further comprising a light-blocking pattern (fig 3, 29, para 63) disposed in the gap region.
TERAKADO and FUJITA are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TERAKADO with the light-blocking layer of FUJITA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the light-blocking layer of FUJITA in order to provide an organic electroluminescent display device which is capable of achieving full-color display and higher definition at low cost and which has a wide color reproduction range and excellent viewing angle characteristics (see FUJITA para 11).
Regarding claim 12, TERAKADO discloses the display device of claim 11.
TERAKADO fails to explicitly disclose a device, wherein the light-blocking pattern is covered with the first inorganic layer.

TERAKADO and FUJITA are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TERAKADO with the light-blocking layer of FUJITA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the light-blocking layer of FUJITA in order to provide an organic electroluminescent display device which is capable of achieving full-color display and higher definition at low cost and which has a wide color reproduction range and excellent viewing angle characteristics (see FUJITA para 11).
Regarding claim 13, TERAKADO discloses the display device of claim 12.
TERAKADO fails to explicitly disclose a device, wherein the light-blocking pattern overlaps both of the first and second color filter patterns.
FUJITA discloses a device, wherein the light-blocking pattern overlaps both of the first and second color filter patterns (at least edge portions of 29 overlap along a vertical axis with 28 and 18, see fig 3).
TERAKADO and FUJITA are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TERAKADO with the light-blocking layer of FUJITA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the light-blocking layer of FUJITA in order to provide an organic electroluminescent display device which is capable of achieving full-color display .
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TERAKADO (US 20060012288) in view of FUJITA (US 20140312339) and SONG (US 20160247862).
Regarding claim 7, TERAKADO discloses the display device of claim 1.
TERAKADO fails to explicitly disclose a device, wherein: 
the pixel definition layer comprises a light blocking material; and 
a thickness of the pixel definition layer measured from the base layer is in a range of about 3 microns to about 10 microns.
FUJITA discloses a device, wherein: 
the pixel definition layer comprises a light blocking material (22 can comprise an opaque material such as a metal, see para 171).
SONG discloses a device wherein a thickness of the pixel definition layer measured from the base layer is in a range of about 3 microns to about 10 microns (the height of the pixel definition layer can be 5 microns, see para 26).
TERAKADO, FUJITA and SONG are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TERAKADO with the light-blocking layer of FUJITA and the thicknesses of SONG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the light-blocking layer of FUJITA and the thicknesses of SONG in order to provide an organic electroluminescent display device which is capable of achieving full-color display and higher definition at low cost and which has a wide color reproduction 
Regarding claim 14, TERAKADO discloses the display device of claim 9.
TERAKADO fails to explicitly disclose a device, wherein: 
the pixel definition layer comprises a light blocking material; and 
a thickness of the pixel definition layer measured from the base layer is in a range from about 3 microns to about 10 microns.
FUJITA discloses a device, wherein: 
the pixel definition layer comprises a light blocking material (22 can comprise an opaque material such as a metal, see para 171).
SONG discloses a device wherein a thickness of the pixel definition layer measured from the base layer is in a range of about 3 microns to about 10 microns (the height of the pixel definition layer can be 5 microns, see para 26).
TERAKADO, FUJITA and SONG are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TERAKADO with the light-blocking layer of FUJITA and the thicknesses of SONG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the light-blocking layer of FUJITA and the thicknesses of SONG in order to provide an organic electroluminescent display device which is capable of achieving full-color display and higher definition at low cost and which has a wide color reproduction range and excellent viewing angle characteristics (see FUJITA para 11), and to improve the light emitting performance (see SONG para 4).  
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over TERAKADO (US 20060012288) in view of YOUN (US 20190189969).
Regarding claim 15, TERAKADO discloses the display device of claim 9.
TERAKADO fails to explicitly disclose a device, wherein the first and second color conversion patterns include a quantum dot.
YOUN discloses a device, wherein the first and second color conversion patterns include a quantum dot (810 and 820 can comprise quantum dots, see para 119).
TERAKADO and YOUN are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TERAKADO with the quantum dots of YOUN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TERAKADO with the quantum dots of YOUN in order to improve the efficiency of the blue layer (see YOUN para 14).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811